PER CURIAM.
This is an appeal by plaintiff from a final order of dismissal pursuant to Florida Rule of Civil Procedure 1.420(e).
It is appellant’s contention that the trial court erred in dismissing his cause since the notice of hearing on the motion for order of dismissal bore the incorrect caption “Jay Marschall and Marilyn Marschall, his wife v. Water-Boggan International, Inc. Case No. 77-30058”, and not the name of the plaintiff in this cause.
It appears from the record that the court erred in dismissing plaintiff’s cause of action. The notice was not addressed to the plaintiff, although it bore the number of the case which plaintiff had pending against defendants. The notice bore an incorrect caption which was in no way similar to the name of plaintiff.
Reversed and remanded for further proceedings.